

114 S1620 RS: DHS IT Duplication Reduction Act of 2015
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 454114th CONGRESS2d SessionS. 1620[Report No. 114–247]IN THE SENATE OF THE UNITED STATESJune 18, 2015Mr. Johnson introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsApril 28, 2016Reported by Mr. Johnson, without amendmentA BILLTo reduce duplication of information technology at the Department of Homeland Security, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the DHS IT Duplication Reduction Act of 2015. 2.DHS information technology duplication reduction (a)Information technology duplication reductionNot later than 90 days after the date of the enactment of this Act, the Chief Information Officer of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that includes the following:
 (1)The number of information technology systems at the Department of Homeland Security. (2)An assessment of the number of such systems exhibiting duplication or fragmentation.
 (3)A strategy for reducing such duplicative systems, including an assessment of potential cost savings or cost avoidance as a result of such reduction.
 (4)A methodology for determining which system should be eliminated when there is duplication or fragmentation.
 (b)DefinitionsIn this section: (1)Duplication or fragmentationThe term duplication or fragmentation, in reference to information technology systems, means 2 or more systems or programs that deliver similar functionality to similar user populations.
 (2)Information technologyThe term information technology has the meaning given such term in section 11101 of title 40, United States Code. (c)No new authorization of fundingThis section shall be carried out using amounts otherwise appropriated or made available to the Department of Homeland Security. No additional funds are authorized to be appropriated to carry out this section.April 28, 2016Reported without amendment